NWatrpnal. pu Mii nol CHAK

“AN ACT TO RATIFY THE FOREST MANAGEMENT
CONTRACT AREA ‘B’ IN RIVERCESS COUNTY BETWEEN
THE REPUBLIC OF LIBERIA REPRESENTED BY THE
FORESTRY DEVELOPMENT AUTHORITY AND EJ &
INVESTMENT CORPORATION”

APPROVED MAY 27, 2009

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA. LIBERIA
—— ee

2009

“AN ACT RATIFYING THE FOREST MANAGEMENT CONTRACT AREA “B”
IN RIVERCESS COUNTY BETWEEN THE REPUBLIC OF LIBERIA
REPRESENTED BY THE FORESTRY DEVELOPMENT AUTHORITY AND EJS
& J INVESTMENT CORPORATION"

{1 IS ENACTED BY ‘THE SENATE AND HOUSE OF REPRESENTATIVES OF THE
REPUBLIC OF LIBERIA IN LEGISLATIVE ASSEMBLED:

Section 1: That immediately after the passage of this Act “AN ACT
RATIFYING THE FOREST MANAGEMENT CONTRACT AREA “Bp” IN
RIVERCESS COUNTY BETWEEN THE REPUBLIC OF LIBERLA

& J INVESTMENT CORPORATION" 2s herein recited below word for word
in the authentic English version be, and the same is hereby ratified to give
{ull force and effect to the provision as contained herein.

SECTION U: SHORT TITLE: this Act to ratify the FOREST MANAGEMENT
CONTRACT AREA “B" IN RIVERCESS COUNTY BETWEEN THE REPUBLIC OF
LIBERIA REPRESENTED BY THE FORESTRY DEVELOPMENT AUTHORITY
AND Fs& 5 INVESTMENT CORPORATION,” shall also be cited as the FOREST
MANAGEMENT CONTRACT BETWEEN THE REPUBLIC OF LIBERIA AND
£) & J INVESTMENT CORPORATION.”

SECTION HE That any and all obligations, covenants. terms and
conditions as contained in the above mention FOREST MANAGEMENT
CONTRACT BETWEEN THE REPUBLIC OF LIBERIA AND es & J
INVESTMENT CORPORATION" shall be carried to full completion unless
otherwise modified, amended, or repealed.
Republic of Liberia

Forestry Development Authority

P.O. Box 10-3010
Kappa House, Elise Saliby’s Compound, Sinkor
1000, Monrovia 10, Liberia

"OREST MANAGEMENT CONTRACT AREA “B”
River Cess County
HOLDER:
EJ « J Investment Corporation

P_}). Rar 1072
REPUBLIC OF LIBERIA
FORESTRY DEVELOPMENT
AUTHORITY

Name and Address of Contract Holder:
EJ & J Investment Corporation.
Corner of Carey and Clay Streets,

P.O. Box 1923
Monrovia, Liberia

ce ee ee

BSS MO
) Sl ~ Records Maintenance end Inspection (Generally)
Bs 52 Ammeal Reports. = ‘

32
32
33
3
33
34
34
34
35
35
Suppression Costs..............
16.63 - Participation in Chain of Custody System
¥78-MISCAL OBLIGATIONS —_—________s¢

1337.1 ~ Foes and Rental Bids...
107.11 — Land Rental Bid Payments.
187.13 - Land Rental Fees _..._....
187.14 ~ Forest Product Fees

17.2 - Other Payment 2

87.33 — Payment Guaranteed by Bond or Deposited Securities ... a 39
B7.4- —

Compliance Audit. .
BR #2 - Fon Yus Penaennapace enue. a 4%
BH.83 ~ Five-Year Social Responsibility Review _.
BE. 84 — Additional Audits .__.........
8.9 — Settlement and Contract Closure.
8.91 — Settlement...............
88.9? — Contract Closure...

RTT PATI scorvresey-arescooreceesernpenennmnstacquassnsensohcsgeayvonnamescsis cearastesisivecsasccessnce ME

a

Republic of Liberia, hereinafter referred to as the CONTRACT HOLDER, OR
HOLDER.

WHEREAS, (i) Section 5.3 of the National Forestry Reform Law of 2006
authorizes the AUTHORITY to grunt licenses for sound, long-term forest
management, including inventories, preparation of management plans, and
ANNUAL OPERATIONAL PLANS, through Forest Management Contracts; (2)
HOLDER wants to scospt responsibilities for stewardship of public forest land and
to purchase, cut, and remove timber from that land; (3) AUTHORITY, having
advertised a concession auction st which HOLDER was the successful bidder, wants
to issue HOLDER a license for sustainsble management and harvest in the
advertised area; and (4) HOLDER and AUTHORITY sre willing to be bound by the
terms set out in this Contract;

_Now, THEREFORE, AUTHORITY and HOLDER agree as follows:

PART A— SPECIFIC PROVISIONS

Al - Location and Area
See Section B2.1 (Contract Area)

‘The Contract Area of 57,262 Hectares has the following Metes and
Bounds (Description):

EJ & J Investment Corporation Company lies within Latitudes 5°36"0” - 5°48"0” North of
the equator and Longitudes 9°18°0" - 9°30°0" West of the Greenwich meridian and it is
located in River Cess County-Liberia.

Starting from the town of Yarpeh, (9°30"15.35"W - 5°44°06.62"N), thence a line runs
Due North for 298 meters to the point of COMMENCEMENT (930'15.28"W-
5°44'16,28"N); thence a line runs Dus West for 1,523 meters to a point (9°32'16.42"W:
7°1748.73"N); thence a line runs Duo West for 6,611 meters to a point (9°33'49.77"W-
5°44'14.60"N); thence a line runs Due North for 3,999 meters to a point (9°33'49.26"W-
5°46-24.66"N), thence a line runs N 40° E for 7,90) meters to a point (9°31'04.86"W
5°49/40.78°N), thence a line cuns S 76° E for 8,098 meters to a point (7°26'43.98"W-
5*48'37.10°N), thence a line runs S 57* E for 17.293 meters to a point (7°18'58.30"W-
$°43'29.81"N), thence a line rms N E for 1,292 meters to & point (9°18'23.96"W-
5°43'53.84"N); thence a line runs S 68° E for 933 meters to a point (7°17'54.92"W-
$°43'43,74°N); thence a line rums S E for 1,409

5°43°35,11"N), thence a line runs S 31° E for 1,122
5°43'04.04"N), thence a line runs N 82° E for 1
5°43'04,86"N); thence a line runs § 43° E for 261 meters to a point on the Wene River
(9°1639.24"W-5°42'58.61°N); thence a line runs along the Wone River in the Southern
direction for 7,992 meters to the confluence of the Cestos and the Wene Rivers; thence 8
line runs along the Cestos River in the South Westem direction for 36,013 meters to s
point (9°28°24.42"W-5"32'22.94"N); thence a line runs N 15" W for 42,200 meters to a
point (9°28'58.16"W-5°3434.59°N); thence a line runs 5 8% W for 4,896 meters to #

+
il
993
a
TEEGEEEESES

point (9°31'37,37"W-5°3431,53"N); thence a line runs Due North for 6,033 meters to a.

point (9°31'38.32"W-5°37'46.92"N); thence a line runs Due East for 7,077 meters to 8
point on the Ndo River (9°27'48.55"W-5"3746.92"N), thence a line runs along the Ndo
River in the Northem direction for 19,114 moters to a point (928'00.79"W-
$°44'18.60"N), thence a tine runs Due West for 4,058 meters to 8 point of commencement
(9°30'15.28"W-5°44'16,28"N); embracing 57,262 hectares (Fifty Seven Thousand Two
Hundred and Sixty Two) of forest land.
Acrial Map

A map of the CONTRACT AREA sitached (If there is # di
between the map and the written Metes and Bounds description, see B8.31)

A3 — Performance Bond
See Section B3.15 (Initial Performance Bond and First Annual Performance Bond),
Section 6.12 (Annual Performance Bond), .
Section B7.33 (Payment Guaranteed by Bond or Deposited Securities), and
Section B7.34 (Payments Not Received).

The required initial Performance Bond amount in United States dollars is $ 150,000.00

A4—Land Rental Bid

See Section B7.11 (Land Rental Bid Payments).
The land rental bid in United States dollars is $ 5.06 per hectare payable annually (each and
every year of contract duration) to the Government of Liberia.

AS — Other Specific Provisions

PART B- GENERAL PROVISIONS

41.0— INTERPRETATION AND DEFINITIONS
‘The following rules of interpretation govern this Contract, unless the Contract
otherwise:

(n)Esch party wants to keop a logally valid “origins!” of the signed Contract.
Therefore, the parties sre signing two duplicate original versions of this
Sodnes hat COUT is over ssked to admit the text of this Contract into

Excopt for the following terms, which are capitalized in this Contract and defined
CONTRA ys Contract have their common contextual definition. In case of dispute
CONTRACTING OFFICER may interpret terms in accordance with accepted
terminologies of the forestry profession.

ANNUAL HARVESTING CERTIFICATE meas a contficate issued by AUTHORITY in

ANNUAL OPERATIONAL PLAN means the plan required under Section B61,
AUTHORITY means the Forestry Development Authority (FDA),
to the winning bidder,

BOARD OF DIRECTORS means the Bow of Directors of AUTHORITY.

PT HEIGHT meaca a point ca a tee 1.36 meters above the average ground level or,
i 8 buttress, 30 centimeters above the convergence of the buttress.

BUSHMEAT subsistence

CLAind means a written demand by one of the parties seckiag the payment of mooey,
Sdjustmmect or interpretation of contract terms, or otter relief, under or relating to ts

CONTRACT AREA means the ares described in Specific Provision Al.
CONTRACT i F

through ownership of voting securities, through one or more intermediary individuals or

business concems, or otherwise. In all events, “control” shall be deemed to
directly or indirectly, of an aggregate of 10 percent or more of either the

Voting power or the equity interests,

EPA means the Environmental Protection Agency.

FEE means any sum charged in conformance with Section 142 of the National Forestry

Reform Law of 2006,

FELLING

EFFECTIVE
HOLDER hes completed all PRE-FELLING OPERATIONS,
FOREST PRODUCT means sy material derived from FOREST RESOURCES,
including but not limited to flora, fauna, and micro-organisms that may be exploited for

organisms.
GOVERNMENT means the govemment of the Republic of Liberia and includes al
branches, subdivisions, instrumentalities, authorities, and agencies,

HOLDER (or CONTRACT HOLDER) means the PERSON entering into this Contract
with AUTHORITY and receiving a license to harvest TIMBER under this Contmet
INF). FRUCTURE means

vystems and water drains for disposal of plant wastes and sewage;

(¥) Miscellaneous facilities built in comection with the operation of the .
foregoing, including offices, employee housing, machine shops, foundries, repair
shops, snd warehouses.

(OG tears & portion of a tree, with or without side limbs and bark removed, otherwise
subst tially intact and intended for further processing.

MERC {ANTABLE LOG meas a LOG capable of being processed into WOOD
PROD ICTS of commercial value, however:

stations, dry rot, parasitic damage, and similar characteristics reducing the
itt) The LOG is not merchantable if the volume of its sapwood exceeds one-third

mnincorporated entity,
politics: subdivision, instrumentality, authority, or agency.
"LAN? AND EQUIPMENT means the following  esscts,
INFR/ STRUCTURE, necessary or desirable for operations under this Contract:
(i) Felling and extraction equipment;
(#) Facilities and equipment to saw, cut, and otherwise process TIMBER;

TIMBER means sawn of cut wood oc LOGS.
mt ied to sats & Proceed item made subtly of wood, including but
to item a a ami Plywood. venee, particleboard and pulp’ incase oe nn nh

an item Tere RODUCT, follow how the torn is used in AUTOS
Regulation 108-07 on exablching ceo, System.

CONTRACT Ams HOLDER tho licens to haryet TIMBER within the confine of
te ta REA (oe Speci Provision AI) Tis cess coe
tnagetnnt of ag oentac HOLDER’s harvests mut be concent eae?
ice A

management of FOREST RESOURCES of the plans required under
POREST PROD suas i exclinve, subject 10 the manatees ts See nee
FOREST other than license unless 9

B2.11 — Reservations

The parties recognize that 11 nd 12 of the National Forestry Reform Law of
reaped ane ee pine landowners ad the publi, and HOLR Ee a” ©

anplottation, the GOVERNMENT agrees to provide fair compensation to HOLDER for
such damages.

(b) To take from the CONTRACT AREA such TIMBER and FOREST
PRODUCTS as may be required for public purposes or to allow others to sccess the
CONTRACT AREA for traditional and customary community uses of TIMBER and
VOREST PRODUCTS, provided HOLDER’s operations and activities shall not be
«duly interfered with nor its rights prejudiced and in keeping with conservation laws of
Libecia.

(c) To enter the CONTRACT AREA to conduct reforestation or any other activity,
a# nay bo required for public purposes, provided HOLDER’s operations and activities
shall not be unduly interfered with nor its rights prejudiced.

(d) To construct roads, highways, railways, and communication lines within
CONTRACT AREA, provided the GOVERNMENT shall not unreasonably interfere
with HOLDER's operations and shall compensato HOLDER for damage caused,
including, but not limited to, property damage and economic or other losses, including
Joat profits

02.2 - Termination Date

(a) HOLDER's license to harvest TIMBER ends on the termination date specified
in this Contract, unless extended or shortened under a provision of this Contract or by
oporation of law.

we
delay, HOLDER's failure to honor time-related obligations is a breach of this Contract.
12.3 — Assignment

(a) HOLDER shall not assign or transfer this Contract or any interests, rights,
privileges, or obligations under this Contract, without prior written approval from
Goverment of Liberia by and through the Ministry of Justice, Ministry of Finance and
the AUTHORITY.

{b) AUTHORITY shall not consent to any assignment of transfer of this Contract,
excopt in compliance with the requirements of AUTHORITY Regulation 104-07, Section
Hy

HJ.0 - OBLIGATIONS OF CONTRACT HOLDER

1.1. Pre-Felling Operations

{n) HOLDER shall not fell trees, harvest TIMBER, or conduct any other ground-
disturbing activities prior to the FELLING EFFECTIVE DATE.

(b) Within 7 days after approving (or, in the case of Social Agreements, altesting to)
the last of HOLDER’s PRE-FELLING OPERATIONS, AUTHORITY shall certify, in
witting, that HOLDER has completed all PRE-FELLING OPERATIONS,

Oca oa. which AUTHORITY issues the certification under this Section is
the FELLING EFFECTIVE DATE for this Contract
53.11 — Forest Management Pian

fr ORs 20 days before the frst annual operating season, HOLDER shall submit
looking SOR IZY & Forest Mansgement Pian covering the entire tem of this Comoe

Plan conforms with
Fone ee #, Guidelines for Forest Management Planning and the Liberia Codes
1050 Seeeeiny Practices, and also with the requirements of AUTHORITY Rega ice

(c) The Forest Mansgement Plan include the following:
" @) Seucpe Frat Manages aE tem of ti

iii) impact study required
GY) the Business Plan required by Section B3.13 of this Contrece ‘
{@ If by Jaw the caviroameatal impact study requires EPA approval, HOLDER

(e) AUTHORITY shall review, and then spprove or deny, the Forest Management
AUTHORITY Section 52,

B3.12 — Initial Social Agreements

{@) Before the first annual operating season, HOLDER shall execute the Social
Agreements required by AUTHORITY Regulation 105-07,

{%) AUTHORITY shall promptly review and either sttest to of reject the Socia!
Agreements, in conformity with AUTHORITY Regulation 105-07, Section 36.

53.13 — Business Plan
oH art of its Forest Management Pian, HOLDER must include an up-to-date
Plan to AUTHORITY’s satisfaction, that HOLDER has the
technical and financial capacity to manage the C sustainably,
() The Business Plan must conform with AUTHORITY’s Guidelines for Forest
Management Planning.

B3.14— Initial Annual Operational Pian

(a) Within 90 days before the first annual operating season, HOLDER shall submit
to AUTHORITY an initial ANNUAL OPERATIONAL PLAN.

hy”

(b) Except for the timing of submission specified in this Section, the initial Pian
mut conform to the requirements of Section B6,11.

"5.15 — Initial Performance Bond and First Annual Performance Bond

(s) Hofore the deadline set in AUTHORITY Regulation. 104-07, Section 61(b),
'WOLOUR shall deposit with the Ministry of Finance an initial Performance Bond, in the
mncnunt shown in Specific Provision A3.

(b) Before the first annual operating season, HOLDER shall deposit the first annual
erfuemance Bond as required by AUTHORITY Regulation 104-07, Section 61, and by
Nootion 16,12 of this Contract.

(c) The GOVERNMENT shall retum the initial Performance Bond to HOLDER
promptly after HOLDER posts the first annual Performance Bond. .

H3.2 — Responsible Employment and Management Practices

(>) HOLDER shall employ temporary traffic controls only in compliance with
AUTHORITY Regulation 104-07, Section 73{b).

113,23 — Use of Local Labor

(a) In the selection of employees to conduct its operations under this Contract,
HOLDER shall give preference to competent and qualified individuals living in and near
‘he CONTRACT AREA, and particularly to individuals from commumities benefiting
fiom the HOLDER's Social Agreements.

(b) HOLDER shall not import unskilled labor from outside Liberia. :

(c) HOLDER shall comply with all training and employment obligations required
by law oF regulation.

B3.3 — Responsible Enviroumental Practices
HOLDER shall conduct Operutions in a manner that promotes the ‘sustainable
development of FOREST RESOURCES and environmental protection for the common
good of the people of Liberia
B3.4— Laws and Regulations
53.41 — Governing Law

‘The laws of the Republic of Liberia govem this Contract.

B3.42 — Third-Party Beneficiaries

PERSONS having
snviroament are third-party beneficiaries under this Contract.

B3.43 ~ Harvesting Practices

HOLDER shall comply with the Liberia Code of Forest Harvesting Practices.

83.44 ~— Prohibited Transactions

HOLDER shall not directly or indirectly engage in any transaction with any government,
fiction, or armed movement that the GOVERNMENT has by law or by official
pronouncement declared to be hostile or unfriendly; nor shall HOLDER engage in any
other transaction prohibited by Law,

83.45 — False Statements and Material Misrepresentations

HOLDER shall not knowingly make false statements-or material misrepresentations
{including mistepresentation by omission) to the GOVERNMENT oa any matter relating
to ONtract.

53.46 — Indemnification and Liability

(b) Holdar acknowledges that in the event of any damage, injury, or loss caused by
the acta or omissions of HOLDER’s AGENTS, HOLDER is liable for the damage, injury,
leas to the extent provided by the laws of Liberia.

N40 RIGHTS OF HOLDER
04.1 ~ Occupancy of Surface and Easements

04.11 ~ Public Lands Inside Contract Area

04.12 ~ Use of Public Lands Outside Contract Area

{s) HOLDER shall not use public land outside the CONTRACT AREA, unless the
‘tOLDER has express, written permission from AUTHORITY.

*otmalader of the plan.

(4) AUTHORITY shall not permission to use such land.

(e) AUTHORITY and HOLDER shall the terms and conditions under
which an casement or other use rights may be exercised. If HOLDER lands, the

Md rato, The right to use such land does not extend to the right to harvest TIMBER,
nilows the TIMBER is taken to clear land for a right-of-way or yanding area.

4.13 — Use of Private Lands
(9) HOLDER may use private land with the express, written permission of the land

\wrer

HOLDER shall not interfere with any good faith exercise of third-party rights to
Be ede Reet PRODUCTS, inclating customary tights, without pemniasion of
party.

(@) For avoidance of doubt, Section B3.46 (Indemnification and Lisbility) applies to
any claims against the GOVERNMENT for HOLDER’s damage to or use of private
lands. In acting under this Contract, even if done with AUTHORITY’s knowledge and
consent, HOLDER does not act as AUTHORITY’s agent

B4.14— Other Activities Outside of Contract Area

(a) All of HOLDER’s felling, construction, and other forest management activities

HOLDER is in breach of this Contract.

B4.2 — Holder Improvements
B4.21 — Construction of Improvements

B4.22 — Approval Requirements

(a) By law, certain improvements require pre-authorization from GO’
agencies other than AUTHORITY. HOLDER shall secure such authorization before
constructing the improvements. Activities affecting private land are subject to Section
84.13 and the prompt payment of fair compensation to any PERSON whose rights are
affected.

(b) IC HOLDER wishes to construct, maintain, alter, oF operate any of the following
\nytovemerts, HOLDER shall describe the proposed activity in an ANNUAL
RUNNNeT? cee Pe pees aye
AUTHORITY approves the pian.

(1) Industrial buildings and installations, including roads, warehouses, storage
places, and tanks;

(ti) Means of communications, including telephone lines and wireless stations;

(ili) Living accommodations and amenities for HOLDER's operations and
sotivitios under this Contract; and

(iv) Other buildings, installations, and WORK necessary or useful for the
effective carrying out of HOLDER"s operations and activities under this Contract.
(c) In addition, HOLDER shall also obtain written permission from AUTHORITY,

separately or through the ANNUAL OPERATIONAL PLAN, for the following kinds of
Hproversenta:

(i) Clearing the land of trees, shrubs, and other obstacles and cutting wood
necessary for HOLDER’s activities on private land or other land outside the
CONTRACT AREA;

Gh Goma ec aoe work ae

(d) Requests for approval outside of the ANNUAL OPERATIONAL PLAN must
(clude the proposed plans of the improvement.

(e) AUTHORITY shall not unreasonably deny or delay approval.

(f) AUTHORITY shall not levy a charge for approval of these requests; however if
the improvement is on public land outside the CONTRACT AREA, Section B4,12 (¢)
applies.

114,23 — Right of Others to Use Facilities

HOLDER shall:

(a) Allow the GOVERNMENT and public to use, free of charge, any roads
sematracted and/or maintained by HOLDER; provided, however, that such use shall not
sululy prejudice nor interfere with HOLDER’s operations;

(b) Allow the GOVERNMENT and public to have access over the CONTRACT
AKA, provided that such access does not amount to encroachment, as provided for in
Section D631, and does not unduly prejudice nor interfere with HOLDER’s operations;

(c) Allow the GOVERNMENT and public to use communication lines developed
by HOLDER within the CONTRACT AREA, subject to fair compensation, provided that
wweh axe shall not unduly prejudice nor interfere with HOLDER's operations; and

(4) Allow the GOVERNMENT to construct roads, highways, railways, telegraph
mul telophone lines, and other transportation or communication facilities within the
CONTRACT AREA, if they do not unreasonably interfere with HOLDER's activities
wut the GOVERNMENT provides fair compensation for damage caused, including
woperty damage, lost profits, and other economic losses.

20
enviroamentally responsible manner,

(©) The disposition of PLANT AND EQUIPMENT on private land will be based on
the terms of the occupancy lease, right-of-way, or easement that allowed use under
Section B4.13.

B4,3—Right to Take and Use Water

: Subject to the written approval of the GOVERNMENT, the negotiated Social Agrecinent,
and such conditions as the GOVERNMENT of the Social Agreement may impose,

B4.4— Use of Gravel, Sand, Clay, and Stone

Subject to written approval of the GOVERNMENT; the negotiated Social Agreement,
and such conditions as the GOVERNMENT or the Social Agreement may impose
HOLDER may use, free of charge, gravel, sand, clay, end stone found within the public
land on the CONTRACT AREA for purposes necessary or useful to HOLDER's
Operations and activities under this Contract Such material may not be sold Upon

04.5 ~ Holder's Agents

HOLDER may exercise any of the rights and powers conferred by this Contract through
AGHINTS, subject to this Section.
() HOLDER’s use of AGENTS does not excuse HOLDER of any of its obligations
™ liabilities under this Contract. AGENTS must satisfy the same performance
HOLDER.

( i n
Public Procurement and Concessions Act, that are on the lists of debarred or suspended
PURSONS kept under Part Ii of AUTHORITY Regulation 103-07, on Bidder
Qualifications; that are ineligible under Section 22 of that Regulation; or that have
voluntarily excluded themselves from eligibility for forest licenses.

nay pepe gh colli iy ad yulagregene ton inmano taro

Act,
Part It of AUTHORITY Regulation 103-07, on Bidder Qualifications; that are ineligible ~

wider Section 22 of that Regulation; or that have voluntarily excluded themselves fom
oligibllity for forest licenses. :

(4) tn using AGENTS other than natural PERSONS to take on forest management,
Planning, tree felling, wood processing, or product marketing responsibilities, HOLDER
shall oaly we AGENTS that satisfy the prequalification criteria in Schedule 1 of
AUTHORITY Rogulation 103-07, on Bidder Qualifications.

pricing,
Of services or goods rendered, false fronts, money Inumdering, or other subterfuges to
‘anafer control, profit, or benefits resulting from this Contract to PERSONS not qualified
{0 act as AGENTS under this Section.

() HOLDER shall use due diligence to assure compliance with the requirements of
this Section, Upoa request of AUTHORITY, HOLDER shall present evidence of it:

4S,0 — REPRESENTATIVES AND COMMUNICATIONS
BS.1 — Holder's Representatives
(a) HOLDER shail, before commencing perations under this Contract, fumish, in

(b) HOLDER’s Local Resident Manager shall designate, in writing, » Field
of HOLDER's operations end shail bo readily mvalabe to the CONTRACT AREA when

BS.2 — Government Representatives
Prompily after the CONTRACT SIGNING DATE, AUTHORITY shall designate 0
CONTRACTING Serna a aiticioue Gis Conkast. AUTEIORITY any change te
the CER.
The CONTRACTING OFFICER may delegate, in writing, powers and duties to other
officers.

CONTRACTING OFFICER shall designste an FDA Representative for this Contract and
notify HOLDER in writing of the Representative's identity and contact information.
A authorized to:

OFFICER or FDA Representative designate, in writing, one or
more additional FDA representatives who are authorized to assume
Fesponsibilities in the FDA Representative's absence, ves designated by FDA

Representati
under this provision are the sole AUTHORITY personnel authorized to receive or
provide notice, or to take related actions, under this Contract. ,

HOLDER consents to the GOVERNMENT, or any designated representative of
GOVERNMENT, ing reasonable inspections of the CONTRACT AREA, any

offices of HOLDER both in and outside of Liberia, to confirm compliance with the lerms
include all of the following:
‘ G) Inspection of any activities and operations carried out under this Contract:
(ii) Examination of office records relating to HOLDER's activities and operations
under this Contract;
23

Law
wat

(ii) taspection of the bouadaries snd delineation of the CONTRACT AREA; and

{ia} inspection of LOGS snd TIMBER. to determine the qusntity, quality, end (ye
dunchaihg species amd variety) of TIMBER harvested, transported, processed, and
marketed by HOLDER.

5.4 — Notices

(a) Notice is effective under this Contract when the notice is hand-detivered. of
doivent i commercial caret. The party giving notice has the burden of proving
delivery
(a) All notices, requests, or other communications required by. provided T. &
ohare sated to" this Contract must be in writing to the other party's designated
representalive. :

1c) Cables, telegrams, faxes, nd other forms of electronic notice are effective only
when delivery is executed and has been confirmed by the sender.

(4) All notices must be written in the English language.

(a) HOLDER shall keep all records compliance with this
Cont during the duration of the Contract and for 5 years after the Contract teins
as required by AUTHORITY 104-07, Section 75,

requirements under it management HOLDER shall retain

iransactions involving:

{) HOLDER and aay PERSON with a controlling interest in HOLDER (inciting

co Supuicant tadividoal, as that term is defined in AUTHORITY Regulation

103-07, Section 1(j)); and

Gi) HOLDER and any PERSON in which HOLDER has a controlling inieres®

() HOLDER. shall retain copies (electronic or hard copy) of all records and
‘cponts related to operations outside of Lil i

+S HOLDER shal retain its business records and aay other required records it te
English language, with financial i i in terms of United States dollars,

information
as coquired by AUTHORITY Regulation 104-07, Section 75, conceming recordkeeping
nnd inspection requirements under forest management contracts.
(4) HOLDER shall designate i its main office within Liberia or the field office

( URNMENT may presume that copies ars correct and complete, and HOLDER
waives any hoarsay of best evidence objection to the use of records in the repository as

Coatimet and all applicable Laws,
5,52 — Annual Reports

(s) MOLDER shall, within 90 days of completing operations under each ANNUAL
OPERATIONAL PLAN, provide to AUTHORITY and the Ministry of Finance a written
activity report that describes the previous year's operations, including the following:

(i) Identification of each HARVESTING BLOCK in which HOLDER ca:ried

(ii) For each HARVESTING BLOCK identified, a full description of the

TIMBER produced, including a description of the number, yolume, and quality of

soourlty,

HS,53 — Other Reporting Requirements

(a) HOLDER shall keep CONTRACTING OFFICER fully and regularly informed
ax 1 HOLDER's operations and any other activities related to this Contract. ‘

(b) HOLDER shall comply with the Revenue and Financo Law conceming
reporting related Lo taxes and FEES. . -

(c) Upon written request by AUTHORITY, HOLDER shall provide to
AUTHORITY all documents required by AUTHORITY to determine HOLDER's
compliance with MONETARY OBLIGATIONS. ‘

(4) Upon, written request by AUTHORITY, HOLDER shall provide to
AUTHORITY all other information of whatever kind that the GOVERNMENT or its
agonts may request to fully evaluaie HOLDER’s compliance with this Contract and ail
logal tequirements related to HOLDER's operations.

25

—————— A AR eS

BS.54— Holder to Provide Documents Free of Charge

HOLDER shall provide to AUTHORITY records, reports, surveys, plans, maps, charts,
accounts, and any other information required under this Contract or applicable law at no
cost to GOVERNMENT. Upon written spproval by AUTHORITY, HOLDER may
provide any written reports to AUTHORITY in electronic format.

BS.55 — Broad Public Access to Information

“The parties understand that Section 18.15 of the National Forestry Reform Law of 2006
guaranices to the public [ree access to all documents and information related to this
Contract and its administration, subject only to limited exceptions.

B6.0— OPERATIONS
B6.1— Operations Generally

(a) HOLDER’s operations imclude ail activities carried out by HOLDER, or by
HOLDER’s employees or AGENTS, under this

{) At least 60 days prior to the beginning of each annual operating season,
HOLDER shall submit to AUTHORITY an ANNUAL OPERATIONAL PLAN.

lations.

(c) The ANNUAL OPERATIONAL PLAN must be consistent with the Forest
Management Guidelines, the Liberia Codé of Forest Harvesting Practices, HOLDER'S
Five-Year Forest Management Plan, and HOLDER’s Strategic Forest Management Plan.

(@), The ANNUAL OPERATIONAL PLAN must identify HARVESTING

BLOCKS and all MERCHANTABLE TREES within the HARVESTING iG BLOCKS on

operations.

(e) HOLDER shall disclose in the ANNUAL OPERATIONAL PLAN ail
anticipated uses of public or private land outside of the CONTRACT AREA.
AUTHORITY shail not approve activilies oulside of the CONTRACT AREA iinless they
are necessary 10 operations under this Contract.

26

by

(h) Prior to the issuance of an ANNUAL HARVESTING CERTIFICATE,
HOLDER and AUTHORITY shall hold a pre-operations meeting to reviev' the
ANNUAL OPERATIONAL PLAN and ensure common understanding.

%6.12 — Annual Performance Bond

(b) Within 30 days after AUTHORITY approves each ANNUAL OPERATIONAL
VLAN, tho HOLDER shall deposit with the Ministry of Finance an annual Performance
Nond in the amount set in the preceding

(c) The HOLDER shall not fell trees under an ANNUAL OPERATIONAL PLAN
before the HOLDER has deposited the applicable Performance Bond.

(d) Each Performance Bond must be issued in favor of the GOVERNMENT,
warranting that HOLDER shall faithfully and promptly commence Operations and
comply with all contract terms, pay MONETARY OBLIGATIONS, and obey applicable
laws and regulations. HOLDER shall post the boad in one of the forms allowed under
AUTHORITY Regulation 104-07, Section 61(e).

{e) Tho GOVERNMENT may draw upon the Performance Bond if HOLDER is in
“roars on any amount owed the GOVERNMENT. Should HOLDER fail to comply with
Contract terms, pay MONETARY OBLIGATIONS, or obey applicable laws and
toqgulations, AUTHORITY may use the Performance Bond to make the GOVERNMENT
whale, including to pay any amount owed to the GOVERNMENT, to replace lost
tovenues, and to pay for restoration of environmental damage.

(0) Although AUTHORITY assumes no liability for HOLDER's actions and does
ot act as the HOLDER's insurer or indemmifier, the Performance Bond must allow

ayainst HOLDER for compensation of employees, redress of injuries, or retum of
jmoperty, as provided under the National Forestry Reform Law of 2006, Section 5.1(c).

(g) Ef the Performance Bond is drawn upon or otherwise loses value, the HOLDER
shall, within 30 days, replace the Performance Bond or restore the Performance Bond to
the required value, If HOLDER fails to replace or restore the bond in time, HOLDER
vhall stop felling trees until the bond is replaced or restored.
(b) The GOVERNMEN shalt return all but the final annual Performance Bond to
the HOLDER when the HOLDER has satisfactorily completed all of HOLDER’s contract
obligations for actions covered in the year’s ANNUAL OPERATIONAL PLAN. The
GOVERNMENT shell retum the final annual Performance Bond after the HOLDER has
satisfactorily completed all of HOLDER’s obligations undor this Contract If the
GOVERNMENT property draws upon the bond to cover HOLDER’s MONETARY
OBLIGATIONS, the GOVERNMENT does not need to return the amount drawn out.

Management

sient ter aaatuchee Gon ender tab Cosmeal ond AUTEMORTTY eagleons
and has deposited the annual Performance Bond required under ‘the just-approved
ANNUAL OPREATIONAL PLAN for the upcoming season, AUTHORITY shall
promptly issue HOLDER an ANNUAL HARVESTING CERTIFICATE.

(>) HOLDER shall not begin operations under an ANNUAL OPERATIONAL
PLAN before AUTHORITY issues an ANNUAL HARVESTING CERTIFICATE based
6n the plan

B6.14— Changes to Annual Operational Plan

(a) If at any time the CONTRACTING OFFICER determines that HOLDER's
en Oe ts a ES eS ec
OPERATIONAL PLAN the CONTRACTING OFFICER may requite HOLDER to
submit 10 AUTHORITY a set of ANNUAL OPERATIONAL PLAN revisions. This
power of the CONTRACTING OFFICER is in addition to and does not limit any rights
that AUTHORITY may have to take action for breach of this Contract.

@) HOLDER, oo its own initiative, may submit a set of ANNUAL
OPERATIONAL PLAN fevisionht t6 AUTHORITY if HOLDER'S operations af¢ fo
fonger in compliance with the original ANNUAL OPERATIONAL PLAN, or if
HOLDER foiesess future noncompliance.

(©) The revisions must describe the major activities for the remainder of the season
and the plan a3 fevised must meet the fequirements of Section B61! (€), (a), and (e) of
this Contract. The revisions take effect if approved by AUTHORITY,

(@) AUTHORITY may require an updated anual Performance Bond upon
determination by the CONTRACTING OFFICER that there has been a material change
in HOLDER'S operations.

B6.15 — Five-Year Forest Management Pian

(a) HOLDER shall submit to AUTHORITY 8 now Five-Year Forest Management
Pian at least 90 days before the expiration of the current Five-Year Forest Management
Pian.
(b) HOLDER shall ensure U:at the Plan provides for sustainable use and
‘evelopment of FOREST RESOURCES and that the Plaa conforms with
AUTHORITY 's Guidelines for Forest Management Planning, the Liberia Code of Forest
'urvoating Practices, and HOLDER’s Strategic Forest Management Plan.

(c) HOLDER shall include in the Five-Year Forest Management Plan « Security
Van, which must include the following:

(i) A description of the methods HOLDER will employ to prevent trespass and

TIMBER theft including surveillance and demarcation and maintenance of

boundaries,
(li) A strategy to detect, control, and respond to trespass and TIMBER theft;
(iii) A description of the methods HOLDER will employ to train and motivate
AGENTS and people in surrounding communities to prevent and detect trespass
and TIMBER theft; and
(iv) A description of how HOLDER will measure the effectiveness of its security
offorts, and bow it will periodically review and improve them
(d) HOLDER shall include in the Five-Year Forest Management Plan « projection
vf the quantity and quality of TIMBER that the CONTRACT AREA can produce
swually on a sustainable basis. HOLDER shall base this projection on reliable data,
lying generally accepted forest management techniques,

(0) Within 60 days of receiving from HOLDER the Five-Year Forest Management
Man, AUTHORITY shall approve or deny the Plan.

196,16 — Social Agreements

(a) HOLDER shall negotiate new Social Agreements for the benefit of Affected
Communities as cequired by AUTHORITY Regulation 105-07, Part Three,

(b) A Social Agreement negotiated under this Contract must have a duration of five
yours,

(c) AUTHORITY shall promptly review and either sttest to or reject new
Agtvoments, in conformity with AUTHORITY Regulation 105-07, Section 36.

(4) HOLDER shall not fell trees under this Contract unless a Social Agreement for
all Affected Communities is in force with respect to the area to be logged.

6.17 ~ Revisions to Strategic Forest Management Plan

(a) At any time during the term of this Contract, HOLDER may submit 10
AUTHORITY proposed revisions to the Forest Management Ptan prepared under Section
wi

(b) AUTHORITY may order HOLDER to submit revisions to the Forest
Management Plan to account for new information or changed circumstances. In that case,
NOLDER shall revise the Plan within 90 days of receiving AUTHORITY’s order.

(c) When HOLDER submits a revision of its Strategic Forest Management Pian,
'O1.DER shall include any revisions to ity Five-Year Management Plan or Business Plan
teemssary 10 make those documents consistent with the revised Strategic Forest
Management Plan.

86,18 — Infrastracture and Works

(a) HOLDER shall ensure that all INFRASTRUCTURE and works installed in
relation to this Contract comply with the Liberia Code of Forest Harvesting Practices and
other applicable iaws. HOLDER shall design, construct, and maintain
INFRASTRUCTURE and works in a manner thst avoids unreasonable risk to safety,
health, welfare, and the environment.

days of HOLDER's request, AUTHORITY shall notify HOLDER in writing of the
Necessity

(c) Acceptance of HOLDER's WORK relieves HOLDER of further contractual
Obligations related’ to the inspected WORK, with the exception of roads and erosion
control devices.

(@) HOLDER is responsible for maintaining erosion control devices for 5 years
from the date of acceptance or until the Termination Date set at the beginning of
this Contract.

(ii) HOLDER is responsible for repairing all rosd damage, from whatever cause,

for 3 years from the date of acceptance or until the Termination Date set at the

beginning of this Contract.

( Until HOLDER gains AUTHORITY's acceptance for WORK, HOLDER
remains liable for repair or completion of the WORK, regardless of time elapsed.

SAF

BY

%,2 ~ Timber Specifications

6,21 —Merchantable Trees

All MIRCHANTABLE TREES must be identified in the ANNUAL OPERATIONAL
VLAN identification of MERCHANTABLE TREES must be consistent with the
wandarde on scaling and grading referenced in AUTHORITY Regulation 108-07, on
Mstablishing « Chain of Custody.

1%4,22 — Minimum Diameter Limit

(a) HOLDER shall not cut or fell for commercial use any growing tree smaller than
(4) om diameter at BREAST HEIGHT,

(b) Regardless of the size of the tree, CONTRACTING OFFICER may permit, or
tequite, HOLDER to remove the following (Sections B7.21 to B7.25 govern HOLDER 's
payments for these trees. ):

()) TIMBER from standing trees cut through mistake;

6,23 — Felling and Utilization Standards

ITOL.DER shall ensure that all felling and utilization activities comply with the
‘exjuireinenis contained in the Liberia Code of Forest Harvesting Practices.

46,24 — Tree Clearing

NOLDER shall ensure that all tree clearing activities comply with the requirements
containment in the Liberia Code of Forest Harvesting Practices.

6.25 — Construction Timber

With written agreement from AUTHORITY, HOLDER may cut any tree, free of charge,
wieapective of the minimum diameter limits, if such tree is to be used for construction
ynyanes necessary for HOLDER’s operations and activities. Facilities constructed must

31

n 1 ,

remain in the CONTRACT AREA and become property of the GOVERNMENT upon
termination of this Contract.

B6.3 ~ Protection of Environment and Contract Area

() HOLDER shall conduct all operations and activities so as to avoid waste and
Joss of natural resources and to protect natural resources from damage, as well es to
prevent pollution and contamination of the environment.

86.31 — Protection of Property and Use of Guards

(@) In no case shal] HOLDER use private i anned with firearms,
caachetce, or other if heaton weapece, HOLDER hak nn ae Sears,
PERSONS 3

into the CONTRACT AREA.
(c) HOLDER shall take reasonable measures to prevent damage to the rights and
parties.

impose.

32
A .

», wr
WN

16,32 ~ Damage to Trees

HOLDUR shall harvest trees in 2 manner that avoids unnecessary damage and waste.

HOLDIR shall uso all reasonable means to prevent unnecessarily damage to young
aivwth, residual trees, other trees to be reserved, and other FOREST PRODUCTS.

4.1) — Protection of Land Survey Monuments

HOLDER shall protect all survey monuments, witness comers, reference monuments,
wii beating trees from destruction, obliteration, or damage during HOLDER's

86.34 — Protection Measures for Plants, Animals, and Cultural
Resources .

(a) HOLDER shall identify in the ANNUAL OPERATIONAL PLAN areas
iwquiting special measures for tho protection of plants, animals, and cultural resources.
Aipeclal protection measures needed to protect these areas shall be described in the
ANNUAL OPERATIONAL PLAN,

*  (b) In addition to taking special protection measures, HOLDER shall protect these
eas foun damage or removal during HOLDER's operations.

(0) If additional areas, resources, or species are identified before and during
diwation of this Contract, either party to this Contract shall promptly give written notice
lo the other party, and HOLDER shall cease operations in the affected area, under Section
1,6, if CONTRACTING OFFICER determines there is risk of damage to such areas,
(eeources, of species from continued operaticas. =

(d) HOLDER shall not operate wheeled or track-laying equipment in any ares
identified aa requiring special protection measures, except on roads, landings, tractor
toads, or skid trails approved Section B6.4. Nor shall HOLDER fell trees in any area
identified as requiring special protection measures.

(0) HOLDER shail immediately notify AUTHORITY of a disturbance in any ares
identified as requiring special protection measures and shall immediately halt operations
in the vicinity of the disturbance until AUTHORITY authorizes HOLDER, in writing, to
jwoceed. HOLDER shall bear costs of resource evaluation and restoration to identified
sitey, Such payment does not relieve HOLDER of any civil or criminal liability otherwise
prowided by law.

y

B6.35 — Wildlife Management and Protection
(a) HOLDER shall comply with the requirements contained in the Liberia Code of
Practices AREA
operations, In no case shall HOLDER allow rosds to remain open beyond the

Termination Date.
(©) HOLDER shall prevent any vehicle used in connection with HOLDER's

(@ HOLDER shali with snares, hunting in
protected hunting protected animals listed in the Wildlife Conservation Law or any
other law, and BUSHMEAT in HOLDER and worksites.

commercially selling camps
(©) If an AGENT of HOLDER fails to comply with the prohibitions of this Section,
HOLDER shall notify AUTHORITY and shall, on written request of AUTHORITY,
dismiss the AGENT.

B6_36 — Watercourse Protection

HOLDER shall comply with all requirements for watercourse protection contained in the
Liberia Code of Forest Harvesting Practices.

B6.37 — Erosion Prevention and Conirol

(@) HOLDER shall conduct all operations so 8s to reasonably minimize soil erosion.
(b) HOLDER shail comply with all requirements for erosion prevention and control

B6.38 — Prevention of Pollution

(a) HOLDER shall provide for the proper disposal of sawdust, mill, and other
wastes 80 as to prevent pollution or contamination to the environment or to rivers,
streams, and other waterways, and to prevent such wastes from becoming 4 nuisance or
injurious to PERSONS or property.

GP TIOLANER saat ka ot eenaneie pacaetione Se provent ponte oe
and water by HOLDER's operntions. If facilities s for employees are established on
CONTRACT

era
shall remove and dispose of per sera smor peisyp nena enbagurrrr ye

#

a

Gym"\

le. GE

(tained of freo-flowing oil), batteries, oily regs, and waste oil resulting fiom use,
se vicing, ropsir, or sbandonment of equipment. In the event that HOLDER's operutions
4 we vicing of oquipment result in pollution to soil or water, HOLDER shall conduct
thesnsp end restoration of the polluted site to the satisfaction of AUTHORITY.

(4) If HOLDER maintains storage facilities for oi! or oil products on CONTRACT
ARILA, HOLDER shall take appropriate preventive messures to ensure that any spill of
wh oll of oll product: does not enter any stream or other waters. If the total oil or oil
products storage exceeds 5,000 liters, HOLDER shall prepare s Spill Prevention Control
xd Counter Measures Plan.

(e) HOLDER shail notify CONTRACTING OFFICER and appropriate agencies of
ail apitia of oil or oil products or hazardous substances on or in the vicinity of
ae et OR a ee ei nee Sane be aay eens
to contain all spills,

16,4 — Practice of Silviculture
1.41 — Conduct of Logging

(a) HOLDER shall feil trees in compliance with the approved ANNUAL
OPURATIONAL PLAN.

(b) HOLDER shail comply with the requirements contained in the Liberia Code of
Voreat Harvesting Practices,

(c) HOLDER shail present LOGS skidded to the skidding location in a manner so
thet they can be safely, accurately, and efficiently scaled. AUTHORITY may refuse to
sale LOS that cannot be measured accurately anil safely.

14,42 ~ Reforestation

(a) HOLDER shall ensure that tree cover is reestablished on every HARVESTING

OCK within 5 years of completion of harvesting on the block
(b) If HOLDER plants trees for reforestation, HOLDER shall use tree species
tative to Liberia.

16.5 — Read Construction and Maintenance

11O1DER shall carry out road construction and maintenance activities in compliance
with the requirements contained in the Liberia Code of Forest Harvesting Practices.

6,6 — Fire Precautions and Control

(a) HOLDER shall take all necessary measures to prevent and control fires and shall
‘witty AUTHORITY of any fire that occurs,

(6) HOLDER shall comply with the requirements for fire prevention and control
contained in the Liberia Code of Forest Harvesting Practices.

B6.61 — Fire Control

immediate and shall include the use of all necessary personnel and equipment at
HOLDER's disposal. AUTHORITY may require further actions by HOLDER until such

B6.62 — Fire Suppression Costs

HOLDER shall pey fire-fighting costs for any fire on or off the CONTRACT AREA, if
caused:-by HOLDER’ operations.

B6.63 — Participation in Chain of Custody System

(a) HOLDER shall comply with all requirements concerning CHAIN OF
CUSTODY for TIMBER contained in AUTHORITY Regulation 108-07.

B7.0— FISCAL OBLIGATIONS

Income and Other Taxes
All Holders of Forest Resources Licenses shall be subject to taxes, duties, and
Sees of general application under the Revenue Code of Liberia.

B7.1 — Fees and Rental Bids
B7.11 — Land Rental Bid Payments

(8) AUTHORITY shall caiculate the annual Land Rental Bid payment based on the
bid provided in the bid opening ceremony multiplied by the surface area in hectares of
the CONTRACT AREA.

(b) AUTHORITY shall increase the payment if required due to negotiations under
Section B4.12 (c) (Use of Public Lands Outside Contract Area).

(c) HOLDER shall make payment of the Land Rental Bid fee annually (each and
every year of contract duration) to the GOVERNMENT not later than 30 days after the
CONTRACT EFFECTIVE DATE.

_ —_ aS NE
7,12 ~ Stumpage Fees

(s) HOLDER shall pay log stumpage fees to the GOVERNMENT in the amounts
wl at the tnes established by Part I of AUTHORITY Regulation 107-07, on Certain
Vioreet Foes,

(b) The parties will use the methods set out in Sections 26 ant 27 of AUTHORITY
Heqilation 108-07, establishing « Chain of Custody ‘System, to determine volumes and
wales

(6) HOLDER shall prevent LOGS from being processed or exported before
}1O1LDIU4 hae paid tho log stumpage fees,

07,1) ~ Land Rental Fees

(a) HOLDER shall pay the GOVERNMENT an anmual contract administration fee
4¢ fequlred under Section 32 of AUTHORITY Regulation 107-07, on Certain Forest
Vows

() HOLDER shall pay an annual area fee to the GOVERNMENT as required under
Keetlin 3 of AUTHORITY Regulation 107-07, oa Certain Forest Fees. For purposes of
Wworler Section B7.11 (a).

{@) HOLDER shall pay an anmial coupe inspection fee to the GOVERNMENT as
reqquly Under Section 34 of AUTHORITY Regulation 107-07, on Certain Forest Fees.
How Wwrpoees of applying that section, the ANNUAL OPERATIONAL PLAN contains
the anuaal coupe plan.

117,14 ~ Forest Product Fees

HOLDIU shall pay forest product foes to the GOVERNMENT in the amounts and at the
Niiee eatabiliahed by Part IV of AUTHORITY Regulation 107-07, on Certain Forest Fees.

17.2 ~ Other Payment Rates

7,21 ~ ‘Timber Cut Through Mistake _

Navalleg (tees smaller than the minimum diameter limit specified in Section B6.22, cut
ty HOLDER through mistake and included by CONTRACTING OFFICER, shall be
senved and paid for by HOLDER at the LOG stumpage fee rate,

1.22 ~ Timber Damaged Witkout Negligence

‘sarwlingg (tees smaller than the minimum diameter Limit Specified in Section B6.22,

ed without negligence by HOLDER and designated by AUTHORITY, shall be cut,
‘wmerved, and paid for by HOLDER st the LOG stumpage fee rate,
37

Ay

97.25 — Liquidated Damages

Unnece zy Gomage to or negligent or willful cutting of undesignated
HIOLDaR, as described in Sections B7.21, B7.23, and B7.24 , or otherwise, is likely to
couse substantial silvicultural or other damage to the forest. It will be difficult, if not

“*OLDER shall pay MONETARY OBLIGATIONS owed to the GOVERNMENT to an

scount designated under Section 71 of AUTHORITY Regulation 107-07, on Certain
“orest Fees, Payments will be credited on the business day that the keeper of the account
eceives payment.

38

Gh

W)) « Acerual

(+ AUTHORITY shall give the Ministry of Finance prompt notice of accrual of
t's MONETARY OBLIGATIONS owed to the GOVERNMENT, to facilitate
coe woaing of payments.

(0) VIMNS are duo as stated in AUTHORITY Regulation 107-07, on Certain Forest

i

() The annual Land Rental Bid payment is due on the dates stated in Section
HY 1100), however, if AUTHORITY fails to give HOLDER written notice of the amount
v0 et ‘eaat 13 days before the duc date, payment is due 15 days afer AUTHORITY
jie | OLD that sotice and provides a written copy to the Ministry of Finance.

t)..) = Payment Guaranteed by Bond or Deposited Securities

(*) As noted in Sections B3.15 and B7.34, the GOVERNMENT may draw on
11OL1/tR's performance bond to cover unpaid MONETARY OBLIGATIONS. Whether
txt ean to do #0 is entivety 1éft to the discretion of GOVERNMENT.

(©) HOLDER may also provide individual security through advance deposit im the
duetqeeted mccount or additional Performance Bonds. If HOLDER provides such
betel security, the GOVERNMENT shall draw upon such security on the date the
Pertwert beoome dus, unless HOLDER gives AUTHORITY aad Ministry of Finance
her eritien instructions for drawing upon such security.

r Payments Not Received

‘@ provisions of this Section apply woless Part VI of AUTHORITY Regulation
| 0). 08 Certain Forest Fees, or some other applicable law is more stringent.
©) MONETARY OBLIGATIONS are duo mad payable on the date on which the
MON) TARY OBLIGATION accrues. HOLDERS owing amounts due for 30 days or
form ogy pay tho amounts due in full without interest or penalty.
() Failure to pay amounts due within 30 days of the date due is a breach of this
Certtent
| If payment is not credited within 30 days after the date duc:
\) AUTHORITY shall assess and the GOVERNMENT shall collect a penalty of
five
1) Tho GOVERNMENT may collect the payment, plus any penalties, plus any
interest assessed under subparagraph (c){iii), through the Performance Bond
required under Section B3.15, Such collection does not cure the breach or waive
AUTHORITY’s right to seek remedies based on the breach However, it does
stop accrual of further interest.
(vt) On amounts past due more than 60 days, AUTHORITY shall assess and the
GOVERNMENT shall collect interest at the standard interest rate published by
the Central Bank, compounded monthly, on all amounts and penalties past duc,
with the interest om both the amounts and the penalties accruing from the dates
the original amounts were due.

(iv) To facilitate collection of debt, AUTHORITY may waive penalties under this
Section if HOLDER ‘a sxvours puns all amounts doe, with Interest, witein } your
of the amounts coming due.

V7 Deere nen Su) oan CRN Se emroee re nie SNe © AEH

Ga) The ehinadtin Sox‘ DMDNERS tc ‘cnln inet‘ ne shat We
stayed for so long es:
(i) A bona fide dispute exists as to HOLDER's obligation to make such payment,

and
Gi) HOLDER files and prosecutes a timely CLAIM.

B7.35 — Prohibitions

(a) If HOLDER owes amounts past duc for log stumpage fees, HOLDER shall not
fell trees, or process, trade, or export FOREST PRODUCTS until HOLDER has paid all
past due amounts, penalties, and interest due.

(b) If HOLDER owes amounts past due for forest product fees, HOLDER shall not
le en nS eh ences Pen.

(c) If FOREST PRODUCTS harvested-are exported without paying the required
stumpage fees or forest products fees, AUTHORITY may terminate the Contract or
suspend the Contract until the amounts are paid.

B3.0— PERFORMANCE AND SETTLEMENT
B8.1 — Non-Waiver

‘The faiture of either party, at any time, to require performance by the other party of any
provision shall in no way affect the party's rights to enforce that provision or any of the
other provisions of the Contract; nor shall the waiver by either party of the breach
provisions be taken or held to be a waiver of any subsequent breach of a provision or as a
waiver of the provision.

B8,.2~ Approval and Consent

Any approvals and consents required under the torms and conditions of this Contract
shall not be unreasonably withheld or delayed, nor granted subject to conditions that are
unduly onerous or discriminatory against HOLDER.
1)  Dlaputes and Clainss

Vadiwe by HOLDER to subsait a CLAIM for resctution within 60 days of the
tl ek, "AUTOR Sat nash AUTIONTY sy

aay Tartana cg taba at Cos seb dha by COMCTRACTIING

present.
ACTING OFFICER’s decision shall be consistent with law and shall be

wo
bated vt ee > aaa of Contract requirements and the established facts
OFFICER shall propare 3 written decision and furnish a copy
edenacTNO of CONTRACTING OFFICER shall be final and conclusive,

{ititia 43 devs from seceipt, HOLDER fils t appeal the decision to an approprinte

The patties Intend all Contract documents to be consistent with each other. In case of
, the following is the order of procedence:
Npeaific Provisions (Part A)
Provisions (Part B)
Metes and bounds i pti
CONTRACT AREA maps
(@) Mana, such 2s crosion contro! end fire precautions and control
If) Agreements between HOLDER and AUTHORITY, as authorized under this

seer poner
gured dimensions over scaled dimensions
ares ps onsale fs
{il} Liste and/or tables in plans over any conflicting notations on plans
(iv) Shop demwings
fications

Py sandy

()) All other referenced or appended documents.
MA. Title and Liability
WHAT ~ Tithe Passage

“OVERNMENT retains all right, title, and interest in and to
TIMMNK untit the standing trees or TIMBER have been cut and

seats it) HOLDER. After this Contract terminates, title to any TIMBER that HOLDER
let wit comaved from the CONTRACT AREA vests in GOVERNMENT.

() Acts of God, accidents, fires, explosions, earthquake, flood, violent storm,
or other natural disasters,

(ii) War (whether declared or not), revolution, insurrection, invasions, acts of
enemies, or

Gi) Riot, divil commotion, strikes and similar labor related disputes (if

continuing for a period of 60 days or more), or civil uprising (not resulting from a

—

(v) Expropriation of facilities or goods;

wi) restrictions embargoes, blockades, or other activities

imposed by any sovercign,

or
¢ demands by written order thst operations be delayed or
interrupted for reasons other than suspension for breach of the Contract.

() The rainy season is foreseeable and, therefore, does not qualify for force

(©) Failure on the part of HOLDER or of the GOVERNMENT to fulfill any of the
terms and conditions of this Contract, other than HOLDER's obligations to make
payments of money that accrued before the commencement of the force majeure, shall
not be deemed to be a breach of the Contract by either party, insofur as such failure arose
by force majeure.

(@) If through force majeure, the fulfillment by HOLDER of the terms and
conditions of this Contract is delayed, the period of such delay shall be added to the

Contract.

2

a
Ga

SS

18.6 ~ Contract Interruption

(a) CONTRACTING OFFICER may, by written order, delay or interrupt
wahorized operations under this Contract or modify this Contract, in whole or in
pat

(|) To prevent environmental degradation of resource damage, including, but not
limited to, harm to babitat, plants, animals, or cultural resources;

(W) To ensure consistency with the Enviroamental Impact Asseasment and related

documents; A
(ili) To conduct additional environmental analysis; or
(iv) To comply with a court order.
(b) HOLDER's recourse for delay or interruption, if any, is limited to invoking

04,7 — Breach

jn event HOLDER breaches any of the material provisions of this Contract,
AUTHORITY shall give HOLDER notice of such breach and of AUTHORITY*s
section to suspend all or any pest of HOLDER’s operations. Such notice of breach and

Wiepension should be continued or lifted. Such suspension shall be lifted as carly as
op ele
I\kmt receipt of oral or written notice af such breach, HOLDER shall remedy the breach
0 deys, cxcept under emergency conditions when action should not be delayed to
puavent ajar damege:

INK, 71 — Failure to Execute Contract —

This Contract is open for signing for only 90 days after the AWARD NOTICE DATE,
salons CONTRACTING OFFICER gives s written extension of time. CONTRACTING
OFFICER shall terminate this Contract in its entirety in the event that HOLDER fails to
suboat on initial Performance Bood in a timely fashion as required under Section B3.15
wt this Contract. If the HOLDER fails to execute the Contract or post the initial
"formance Bond in a timely fashion, liquidated damages shall be equivalent to the
fides Hood amount.

3

nr.

B&.72 — Termination for Breach

EFFECTIVE DATE;
ee eS core te 5 ed ATRIAL ARV EOTING
(¢) HOLDER fails 10 complete all PRE-FELLING OPERATIONS within one year
the CONTRACT SIGNING DATE;

Gp HOLLIE chandows opurasens tor’ period of eur er sions
Ay Lononptg sas Ip ammaaians ae mammalian ‘an approved ANNUAL
OPERATIONAL PLAN;

(® HOLDER assigns to a third-party, in whole or part, tights held under this
Contract without the consent of AUTHORITY, \UTHORITY;

S,mcasanmy essay ee an nis aan ecccumnneoe
competent jurisdiction in a controversy between HOLDER and the GOVERNMENT;
(® HOLDER fails to moet any MONETARY OBLIGATIONS, including payment
of bids oF FEES to the GOVERNMENT or payments 10 local communities, i's tmsly
fashion;

@ HOLDER fails to remedy s material breach of contract within time limits stated
in Section B8.7 of this Contract,

resource damage;

(1) HOLDER fails to meet the requirements of the annual contract sudit;

(m) HOLDER fails to comply with any provisions of law or any regulations
promulgated thereunder,

(x) HOLDER willfully or intentionally wastes any FOREST PRODUCT for

(0) HOLDER intentionally removes Seat ey Donne PRODUCTS: oF
natural resources not provided for in Contract without written approval by
CONTRACTING

OFFICER;
(p) HOLDER misrepresents to the GOVERNMENT any facts material to the
issuance or use of this Contract;
(a) HOLDER is convicted for violation of criminal statutes or civil standards,
orders, permits, or other regulations for environmental protection issued by a
GOVERNMENT agency, county agency, or political subdivision thereof;
(1) HOLDER fails to comply with a Social Agreement; or
f, (©) HOLDER or its senior officers are convicted for violation of crimins) statutes,
civil stendards, or any other offense indicating a lack of business integrity or honesty that
seriously and directly affects the responsibility of HOLDER; including: Oj
44 /

#

J.

()) litetional misclacsification or mislabeling of FOREST PRODUCTS for any
(ea yuna,

11) Payment of a bribe, gratuity, facilitation money, or kickback; or the granting
4 #11, won, or favor beyond the scope of ordinary courtesy or hospitality to
seve iw avold a GOVERNMENT action relating to FOREST RESOURCES;
(ii) That, forgery, bribery, embezzlement, falsification or destruction of records,
frehing (alee siatoments or misrepresentations, smuggling or other trade-related
lea, OF recedving stolen property;

(iy) Peaud, tax evasion, or violation of AUTHORITY Regulation 104-07, on
tewder, Award, and Adminisiration of Forest Manayoment Contracts, Timber Sale

within 80 dave or much extended time that CONTRACTING OFFICER allows, to remedy
bag by err sad pay eny compensation due to the GOVERNMENT.
pie CONTRACTING

td4alt) ® Quint order to require suspension of operations and immediately terminate this

(@) IC HOLDER suspends operations, but fails to remedy the breach within 90 days
4 Winh putended time as is allowed, CONTRACTING OFFICER shall proceed to

{d) CONTRACTING OFFICER shall not terminate this Contract if
i WHOLDER disputes whether there has been a breach of the Contract, and

v4 diapato to CONTRACTING OFFICER for decision and has thereafter diligently

ite CLAIM.

*) Upon termination by CONTRACTING OFFICER, every right of HOLDER
Will ooane next HOLDER shall be lisble for damages or say other obligations to the
(VERMIN under this Contract. %

(1) te addition to any outstanding damages and contract obligations, AUTHORITY
shall chaqe HOLDER liquidated damages due to termination equivalent to total Land
Hasiial tid Woes for 1 year, which is the estimated time necessary to re-offer and sell the
Topeat Manayuement Contract

Wi Vertodic and Other Reviews

LW 1s operations ace subject, under Section BS.3 of this Coatract, to regular and
sowtwe mmenitoang undertaken by AUTHORITY staff and accredited third-party

45
‘corporate tax obligations have been discharged for the
Gv) A business certificate for the current fiscal year,
(¥) A copy of HOLDER’s audited accounts for the preceding fiscal year, and
(vi) A copy Of HOLDER's forest certification, if applicable

year,
(iii) A certificate issued by the Mini: of Finance ing that all income and
aon pees

B8.82 — Five-Year Forest Management Review

(a) Within 1 months from the start of harvesting operations AUTHORITY shal
Contact ell ee LOE thats forest management review of the Forest Management

Within 6 months prior to the end of each 5-year operational period this procedure shall te

(ii) Adequate knowledge of the essential requirements of the procedures by each

PERSON in HOLDER’s organization whose fusctions are affected by then:

Gv) Adequate operational supervision and CONTROL by HOLDER to assure
i procedures;

%

a

ae)

IEG WM

(¥) Availability and accessibility of records that demonstrate HOLDER's

toenpdianoe with the procedures and that appropriate corrective sctions were taken
wore not followed: and

wi) anpliance with regard to payment of FEES and regulatory violations.

WAM) ~ Five-Year Social Responsibility Review

WLM « Additional Audits
(®) Eo rar ere ent narves fhe cies t allow anadhadted tied pony sod
vil podlety monitoring of HOLDER's contract operations. Monitoring organizations
have scoems to all financial records, management plans, md ANNUAL
‘TIONAL PLANS to facilitate monitoring activities. The GOVERNMENT shall
| tl dese fre dsoarran st onrcad mies.
confidential business information

(Wemeetion agrees, in writing, to not publish eny
Wadia Bien 18.15 of the Nona Fry Room Law of 206 wou
wile Gomeent from HOLDER.

WA,© ~ Kettlement and Contract Closure
HA,OL ~ Settlement

{f oldigations of HOLDER have not been fully discharged by termination date,

AUTHORITY may use the Performance Bond or retain any money advanced or

Fear urantst end soely cock fants toward unfulfilled obligations of HOLDER
Mil jaf alico to any other rights or remedies of AUTHORITY.

04.92 ~ Contract Closure

| UN TNACTING OFFICER shall give written notice to HOLDER when HOLDER has
romnyiiod with the terms of this Contract. HOLDER shall be paid any refunds due from

ee pay nonin
a
“7 -
i]

Lu

SIGNATURE PAGE

In witness of their agreement, AUTHORITY and HOLDER now execute this Contract,
Which shall be effective upon signature by the President of the Republic of Liberia and
ratification by the Legislature public of Liberia:

yw

puooes Sy 203 WOOY SaITUNUOD om Woy UOYR} []Iq WOROW uD

“LAND 86°71 © 6007 ‘vz
qorey ‘Aepsony, Uo Wooy ssyTUMOD 0} wes pur Suypwas iss
Sy Uo pexdope sum [Tg 27 ‘WonoW uO “peas j[Iq ‘woHoW UO

INSWIOVAVW ISTIOd THL ONIARLLVY OL LV NV

‘C7 LLLLNG § ON THE
@aSSOWDNA $.3SN0!

wreadaTl 40 SF180dge FHL 40 THALVISIOT1
GNoogSALMe FHL 40 NOISSES HLeNOd

L INDAGSOUGNA S.ZLVNAS

VIMaaIl JO OT8&Nd Te FHL AO FANLVISIOII

GNOO3SALMi FHL JO NOISS3IS HIWNOI

6007

2009

ATTESTATION TO:

“AN ACT RATIFYING THE FOREST MANAGEMENT CONTRACT
AREA “B” IN RIVERCESS COUNTY BETWEEN THE REPUBLIC
OF LIBERIA REPRESENTED BY THE FORESTRY
DEVELOPMENT AUTHORITY AND EJ & J INVESTMENT

CORPORATION”

Wik — jRe SipEwT Teo- Tem pon€
fi f VICE PRESIDENT OF THE REPUBLIC OF LIBERIA/PESIDENT

OF THE SENATE

REPUBLIC OF LIBERIA

THE HONOKABLE HOUSE OF REPRESENTATIVES

2009

IM TIL SESSION OF THE FIFTY-SECOND LEGISLATURE OF
UBLIC OF LIBERIA

wOHHDULE OF THE HOUSE'S ENROLLED BILL NO. 4 ENTILED:

WAN ACT RATIFVING SHE FOREST MANAGEMENT CONTRACT
AMKA “I” IN COUNTY BETWEEN THE REPUBLIC
( LIBERIA ©-REPRESENTED BY. THE FORESTRY
LOPMENT ORITY AND EJ) & J INVESTMENT
PORATION” Se

FARAINTED TO THE PR
POM IXECUTIVE VAL.

Se \
WKCHIVED THIS 27 DAY OF ag “._ A.D. 2009

Al tH HOUR OFS: 5 (4.

THE faze} OF THE REPUBLIC OF LIBERIA

